THE WEITZ LAW FIRM, P.A.
                                                                              Bank of America Building
                                                                         18305 Biscayne Blvd., Suite 214
                                                                                Aventura, Florida 33160
                                                                                   Main: 305-949-7777
                                                                                   Fax: 305-704-3877
Robert J. Mirel, Esq.
Member NY& NJ Bars, AR Federal Bar
Email: rjm@weitzfirm.com


December 8, 2020

VIA CM/ECF
Honorable Gregory H. Woods
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 12C
New York, New York 10007

               Re:       Velasquez v. Two Big Boys, Inc., d/b/a Posh Bar & Lounge, et al.
                         Case No. 1:19-cv-11488-GHW

Dear Judge Woods:

        The undersigned, counsel for the Plaintiff, is pleased to report that the referenced civil action
has been settled and that a settlement agreement is in the process of being drafted and reviewed by
the parties and their counsel. Upon payment of the settlement amount, which will be due after full
execution of the settlement agreement, the action will be dismissed by Stipulation of Dismissal with
Prejudice to be executed and filed with respect to all Defendants. Kindly issue an Order of
Dismissal with Prejudice, including the right of either party to restore this case within 30 days of
such Order in the event the settlement agreement is not completed and executed within that time
period.

        Kindly cancel all upcoming events in this matter.

        Thank you for your cooperation.

                                               Yours very truly,

                                               THE WEITZ LAW FIRM, P.A.


                                               By: ________________________________
                                                      Robert J. Mirel, Esq.


cc: Counsel of Record, via ECF
